Citation Nr: 1759539	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-10 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

The Veteran had active service from September 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for sleep apnea.  Jurisdiction has been transferred to the RO in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that service connection is warranted for sleep apnea.  In part, he contends that his service-connected tinnitus was misdiagnosed during service and should have been assessed as sleep apnea.  Alternatively, he argues that the condition is secondary to his service-connected diabetes mellitus and coronary artery disease.

In support of his contentions, the Veteran provided an article discussing the relationship between diabetes mellitus and sleep apnea.  The Board observes that in the report of April 2011 VA examinations for the appellant's service-connected heart disability and diabetes mellitus, the examiner referenced an article, which indicated that people with diabetes have a larger left atria.  However, it is not known why this occurs.  Suggested reasons included inflammation or the diastolic dysfunction.  Additionally, the article indicated that it could also be due to an increased risk of sleep apnea.  

In light of the article provided by the Veteran and the article referenced in the April 2011 VA examination reports suggesting that there may be a relationship between diabetes mellitus, heart disabilities, and sleep apnea, an examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his sleep apnea.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion. 

The physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea was incurred in service or is otherwise causally related to his active service or any incident therein, to include the tinnitus treated during service?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected diabetes mellitus and/or coronary artery disease?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea has been aggravated (chronically worsened) by his service-connected diabetes mellitus and/or coronary artery disease?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A rationale for the opinion is required.  In providing the rationale, the examiner should reference the pertinent evidence of record, to include the Veteran's statements regarding the onset of difficulty sleeping. 

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond. The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

